

113 SRES 291 IS: Expressing the sense of the Senate on a nationwide moment of remembrance on Memorial Day each year, in order to appropriately honor United States patriots lost in the pursuit of peace and liberty around the world. 
U.S. Senate
2013-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 291IN THE SENATE OF THE UNITED STATESNovember 12, 2013Mr. Toomey submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing  the sense of the Senate on a nationwide
		  moment of remembrance on Memorial Day each year, in order to appropriately
		  honor United States patriots lost in the pursuit of peace and liberty around
		  the world. Whereas the
		preservation of basic freedoms and world peace has always been a valued
		objective of the United States;Whereas thousands of
		United States men and women have selflessly given their lives in service as
		peacemakers and peacekeepers;Whereas the American people should continue to demonstrate the appreciation and gratitude these patriots deserve and to commemorate the ultimate sacrifice they
		made;Whereas Memorial Day is
		the day of the year for the United States to appropriately remember United
		States heroes by inviting the people of the United States to respectfully honor
		them at a designated time; andWhereas the
		playing of Taps symbolizes the solemn and patriotic recognition
		of those Americans who died in service to the United
		States: Now, therefore, be itThat it is the sense of the Senate that—(1)the
		people of the United States should, as part of a moment of remembrance
		on Memorial Day each year, observe that moment with the playing of Taps in honor of
		the people of the United States who gave their lives in the pursuit of freedom
		and peace; and(2)the playing of Taps should take place at widely attended public events on Memorial Day, including sporting events and civic ceremonies.